department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------------ telephone number ---------------------- refer reply to cc intl b02 plr-110824-17 date date internal_revenue_service number release date index number --------------------------- ------------------------- ------------------------------ ty ------- legend taxpayer --------------------------- tin ------------------ year ------- year ------- year ------- year ------- country a ------------ country b ------------- dear -------------------------------- this is in response to a letter dated date in which a ruling is requested to permit taxpayer to reelect the foreign_earned_income_exclusion under sec_911 of the internal_revenue_code the code the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination taxpayer was employed in a job based in country a and elected to exclude his foreign_earned_income under sec_911 of the code for year and year in year taxpayer’s tax_return_preparer advised him that his u s tax_liability would be lower if he claimed foreign tax_credits rather than the sec_911 foreign_earned_income_exclusion plr-110824-17 in year taxpayer accepted a job offer from a new employer in country b requiring him to move from country a to country b to begin work in april of year taxpayer’s income earned in country b will be subject_to a significantly lower rate_of_tax than it was in country a taxpayer requests permission to reelect the foreign_earned_income_exclusion pursuant to sec_911 of the code for year and subsequent taxable years sec_911 of the code permits certain taxpayers to elect to exclude from gross_income their foreign_earned_income and housing cost amounts under sec_1_911-7 the election applies to the taxable_year for which it is made and for all subsequent taxable years unless revoked by the taxpayer sec_1_911-7 prescribes a method by which a taxpayer may revoke an election to exclude foreign_earned_income ie filing a statement revoking any previously made elections it does not however purport to provide the exclusive method for revoking such an election sec_911 provides that once revoked the election may not be made again by the taxpayer until the sixth taxable_year after the year in which the revocation was made unless the commissioner consents to the reelection sec_1_911-7 provides that if an individual revokes an election under sec_1_911-7 and desires to reelect the same exclusion within the next five years the individual must obtain permission by requesting a ruling the service may permit the taxpayer to reelect the foreign_earned_income_exclusion before the sixth year after considering any facts and circumstances that may be relevant to the determination sec_1_911-7 provides that relevant facts and circumstances may include a period of united_states residence a move from one foreign_country to another foreign_country with differing tax_rates a substantial change in tax laws of the foreign_country of residence or physical presence and a change_of employer taxpayer effectively revoked the foreign_earned_income_exclusion for year by claiming the foreign_tax_credit see revrul_90_77 1990_2_cb_183 taxpayer desires to reelect the exclusion for year which is within five years of year therefore taxpayer is requesting permission to reelect the foreign_earned_income_exclusion taxpayer has represented that he changed employers and moved from country a to country b in year also he represented that the tax_rates with respect to his income differ between country b and country a accordingly based solely on the information and representations set forth above it is held that taxpayer may reelect the sec_911 exclusion for year and subsequent taxable years except as otherwise provided herein no opinion is expressed as to whether taxpayer otherwise satisfies the requirements of sec_911 for excluding foreign_earned_income and housing cost amounts from gross_income except as expressly provided herein no plr-110824-17 opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this private_letter_ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely jeffery g mitchell chief branch international cc
